Earl Warren: Number 244, Dairy Queen, Incorporated, Petitioner, versus Honorable Harold K. Wood, et al. Mr. Egnal.
Michael H. Egnal: Mr. Chief Justice and may it please the Court. This case involves the right to a trial by jury in a civil action. The District Court judge denied the demand for a jury trial and his reasons briefly were that upon a consideration of the issues raised in the complaint and answer, he concluded that the action was purely equitable although he found that this complaint included a demand for the payment of $60,000, allegedly do by reason of the breach of contract of a facts or rather scan. The petitioner in this case held a franchise for the use of the trademark, Dairy Queen, in the State of Pennsylvania. And this agreement was made in October of 1949. The agreement provided that the total consideration for the payment of this franchise was $150,000, which a thousand was paid at the execution of the agreement and the balance was to be paid from the proceeds, 50% of the proceeds of the sale of sub-franchises provided that beginning with October of 1955, there was to be paid not less than $18,625 per annum. This payment was made regularly until October of 1954, and it was not made at that time. But the parties in January of 1955 reached a normal agreement that thereafter, the obligation of the petitioner was to merely pay 50% of the sales of sub-franchises and there would no longer be any need to meet this annual minimum payment. This continued for six years thereafter. The parties were harmonious until August of 1960 when the plaintiff in the action below, took the position that there was now due and owing the entire balance which was some $60,000 payable under the contract and the contention of the petitioner raised that was a repudiation of the oral agreement which had modified the original written agreement and which had been implemented for some six years.
John M. Harlan II: You're the respondent or the defendant, original defendant (Voice Overlap)
Michael H. Egnal: Yes sir. That is correct sir.
John M. Harlan II: And your defense was this alleged oral agreement?
Michael H. Egnal: Yes sir, made in January of 1955, and as I say, implemented for the next six years. Now, when the complaint was filed, it -- or I'm ahead of myself. In August of 1960, the position of the plaintiff below changed and it then demanded the payment of the balance to one of the contract which was indicated by a letter. That's Exhibit C attached to the complaint. And in that letter, it expressly recited that unless you pay the balance due and owing under the contract, we will consider that a material breach and we will cancel the franchise. That position was not recognized by the petitioner and subsequently a complaint was filed. In the complaint, it was sort to enjoin on the theory that the -- that the franchise had been cancelled by this x-party declaration of the plaintiff below to cancel the franchise, restrain the petitioner from many further use of the trademark and they will restrain the petitioner from collecting any moneys which it would be an incident of a continued use of the franchise and for a judgment of the amount due and owing under the contract. Our position briefly is that while there was cloth in this complaint, some equitable attire that basically, before there could be any equitable relief, this plaintiff had to establish that there was a breach of a contract, that there was an amount due under the contract.In other words, he would have to sustain the -- the legal course of action. And if that could be sustained, he would then become entitled to equitable relief.
John M. Harlan II: What is the equitable relief or the equitable attire, whatever that phrase that you (Voice Overlap)?
Michael H. Egnal: Well he -- in his prayers, in his prayers, he uses the conventional prayers that would be found in a complaint equity asking that the Court enjoin this defendant, the petitioner, from any further use of a trade name. He uses a phrase that the Court should grant an accounting for the amount due and owing under the contract and uses the -- the terminology which is peculiar to equity proceeding. That is what I mean by the attire. Now, we take the position that regardless of how much there is in evaluating this complaint, how much there maybe a scribe for the legal course of action, if there is a legal course of action involved in this preceding, a right to a jury trial cannot be denied. And of course, we -- we rely on what this Court said both in its majority and my minority opinion in Beacon Theatres versus Westover which has recently been put directly, it seems to me in point on this proposition in the Thermo-Stitch case.
John M. Harlan II: What you're saying in essence is that the substance, the real guts of this cause of action is simply an action for breach of contract?
Michael H. Egnal: Yes sir.
John M. Harlan II: That's the essence.
Michael H. Egnal: That is it sir.
William J. Brennan, Jr.: Is this -- this is the case I -- that I gathered (Voice Overlap)
Michael H. Egnal: Yes and Mr. Justice Brennan, this is the case where Judge Wood after denying the jury trial, fixed the case for trial on August 1 preemptively, a trial before him without a jury. You were branded a stay on July, the 31st. I -- I'll reserve whatever time I have with Your Honor's kind permission for rebuttal.
Owen J. Ooms: Mr. Chief Justice, Honorable members of this Court --
Earl Warren: Mr. Ooms.
Owen J. Ooms: Thank you Your Honor, I'm sorry for (Inaudible). The question here involved is a very simple one. And that is whether the complaint states a legal cause of action entitling this defendant to a jury trial. Petitioner in its question presented to the Court, has limited himself to the complaint although we do not have to so limit it in order to find that all that is involved here are matters of equity consideration as we have long understood them. I would like to point out to the Court, however, that the question presented is an error for two primary reasons. The question presented assumes the conclusion that there is a legal cause of action found in this complaint as he states where a complaint asserts a legal cause of action and an equitable cause of action. In other words, the question presents, assume there is a legal question presented which we disagree and we will point out to the Court. Further in the question presented, it is stated that the basis of both cause of action is the omission of defendant to pay some of money. Now, this is not a true nor an accurate presentation. The basis of this cause of action is not based on a contract which was cancelled and which the District Court which I will go into has so found on a preliminary injunction hearing but the fact, what the defendant did subsequent to the cancellation of the contract. Now, in the complaint, there're several very important statements made which have nothing at all to do with an alleged $60,000. It is true that the statement is made in the complaint as a background operative fact that this defendant, petitioner here was in default in the amount of $60,000. It further states that the plaintiff, the respondent herein, is the owner of the Dairy Queen trademark in Pennsylvania and throughout the United States. By a system of franchise agreements and territory agreements throughout the United States, it has under its various licenses over 3000 such Dairy Queen stores. These stores are similar in appearance and the purpose of having a strict control over these stores is so that the public may know and believe that this product which they purchased is the same throughout the United States. The defendant was licensed among other things to use this trademark. It's so used it. It complied with the contract and so far as making basic annual payments for a period of time. It ceased making these annual payments and as the defendant asserts in its answer, not by way of a counter claim or a cross claim that this agreement was modified whether we call it a reformation of the contract or a novation in the contract. He says it was modified so that he no longer had to make this annual payment. Furthermore, the complaint also averse that after this contract was cancelled by the defendant for a failure to pay not only this sum of money but other sums of money through a third independent person that the defendant thereafter began unjustly in reaching itself, continue to hold itself out as a licensed Dairy Queen operator, continue to receive the moneys and so forth. In August of 1960, pursuant to paragraph 9 of the agreement, which is attached to the complaint as Exhibit A, the plaintiff cancelled that contract which it had a right to do. Now, it is true that one of the issues raised by the answer is whether we had a right to cancel or not and I will get to that as it is a very basic premise in this matter. In December, we filed a motion for preliminary injunction, and that preliminary injunction was heard, evidence and witness is produced, oral argument and briefs. On December 28, the District Court, the same judge herein, has denied the petitioner here, his right to a jury trial, made findings of facts. These findings of fact are in the appendix D in brief and opposition by the respondent herein. We do not say that these findings of fact and conclusions of law are res judicata as to the petitioner hearing. But they do have a certain standing as to what were the facts are in this matter, and this is what we get to the crux of the problem that the complaint herein is not based on the contract. The District Court found that the contract was breached whether it'd be for reason of default of payment of money. That is only the operative fact for bringing the complaint into being. The fact that it was breached, this defendant continued to collect moneys, it had no right to do. It continued to use the Dairy Queen trademark. It continued to hold itself out as a licensed Dairy Queen operator. The Court granted, under the question of balancing the equity in the case, a limited preliminary injunction. This was December 28, 1960. Defendant, although the complaint had been filed in November, had not filed an answer of any type at this time. It appealed the preliminary injunction which was affirmed but approximately two months after -- after the Court had rendered this decision in the preliminary injunction, it filed its answer and the answer did not again include any counterclaim or cross complaint, it merely raised some antitrust issues, the same that we were barred from any relief, not asking for any affirmative relief and further stated this modification in the contract. We say --
Felix Frankfurter: (Voice Overlap) did it challenge the contract -- that the original contract was breached?
Owen J. Ooms: Yes, Your Honor. The letter was stated that it was breached. We considered it breached.
Felix Frankfurter: Did the present petitioner, in the answer, challenged the claim in the complaint or the -- what you call the background operative fact?
Owen J. Ooms: Yes, they did challenge. They said there was a modification with the --
Felix Frankfurter: But did they -- did they challenge if -- if they insist that the old contract was still alive?
Owen J. Ooms: They insisted it was alive as modified by some oral agreement. Now, they don't use the word novation or renovation or reformation. The District Court in its opinion, call it an attempt at (Inaudible).
Felix Frankfurter: Then the existence of the original contract or is not an issue in this litigation or was it?
Owen J. Ooms: The existence of the continuation of this license agreement is an issue in this litigation.
Felix Frankfurter: Well --
Owen J. Ooms: Yes, Your Honor.
Felix Frankfurter: -- isn't that an -- an issue antecedent, necessarily antecedent determination whether you can claim what you claim namely that they are operating outside of the agreement and therefore all these things.
Owen J. Ooms: That is correct Your Honor. If in fact the contract had not been canceled or that we did not effect a proper cancellation because in -- in effect, there was a novation or reformation of this contract then we have no standing before the Court.
Felix Frankfurter: And so you're -- you're in conflict on whether that original contract on the date which they were licensees still alive, are you not?
Owen J. Ooms: I don't think so at all, Your Honor. The mere fact --
Felix Frankfurter: Well, I misunderstood you.
Owen J. Ooms: -- the mere fact that a contract has been breached does not necessarily mean that a legal issue has been intruded into the scene. One made by breaching a contract or cancelling a contract as for specific performance.
Felix Frankfurter: Yes I know, but if they -- if they stand on their rights under the contract, is that not an adjudicable issue in this controversy?
Owen J. Ooms: That is correct. Framed within the equitable --
Felix Frankfurter: Yes, but before you get to the equitable thing, you must decide whether they still have a contract under which they're legally operated.
Owen J. Ooms: That is correct Your Honor. But the --
Felix Frankfurter: So why is that antecedent to any equitable relief?
Owen J. Ooms: Well, the Court didn't make that finding already on witnesses and everything else that the -- and -- and testimony and exhibits that this contract in the hearing for preliminary injunction was in fact breached and have not been cured.
Felix Frankfurter: And did the -- did the present petitioner accept that?
Owen J. Ooms: The present petitioner appealed it.
Felix Frankfurter: (Voice Overlap) the petitioner will say yes.
Owen J. Ooms: Obviously, not -- you'll feel it Your Honor.
Felix Frankfurter: The original contract is no longer in existence. Yes, we're not operating under that (Voice Overlap) then the rights we may have are outside of it.
Owen J. Ooms: At no time did he do that. He appealed the decision of the -- granting the preliminary injunction to the Court of Appeals and they affirmed the District Court.
Felix Frankfurter: Is it bound by that when it goes back to the permanent injunction?
Owen J. Ooms: As res judicata, no sir. He's entitled to a full hearing on that.
Felix Frankfurter: Well, then -- then I -- if you'll forgive me, I'll repeat my question. Why isn't the determination, the resolution of that conflict you say the original conflict is gone, he should not leave.
Owen J. Ooms: That's correct.
Felix Frankfurter: Why is that not a -- a legal question?
Owen J. Ooms: Well, the mere fact that a contract whether it has been cancelled or not, Your Honor does not immediately makes this a legal question. The question is, what if --
Felix Frankfurter: It doesn't -- it doesn't decide what the -- what the relief should be.
Owen J. Ooms: No, that is correct Your Honor.
Felix Frankfurter: But it does bring in to controversy whether a contract exists or is dead.
Owen J. Ooms: That is correct and on the --
Felix Frankfurter: Is that not a legal question?
Owen J. Ooms: No, sir, Your Honor.
Potter Stewart: (Voice Overlap) an issue, that very issue could be presented as the main issue in a purely equitable proceeding --
Owen J. Ooms: That is --
Potter Stewart: -- for specific performance of a contract.
Owen J. Ooms: That is absolutely our reformation (Voice Overlap)
Potter Stewart: The answer would deny the existence of the contract.
Owen J. Ooms: Judge Wood in his opinion cites the fact of a cancellation of a contract framed within the equity forms as we know it, is one that has been cognizable by courts of equity from time and memorial. In other words, if we had come in here --
Felix Frankfurter: That is what we've got here. We have -- this is a suit within four specific performance of a contract. And the defendant said, there is no contract or this is a -- there is no contract. Here, you've got a suit based for money, the antecedent of which is that the contract is no longer in existence.
Owen J. Ooms: I disagree, Your Honor. This is not a suit based for -- for money, there is much more. We say we have effectively canceled the contract. It is true the defendant herein contest that fact. We say that the acts subsequent to our effective cancellation makes it necessary for a court of equity to enjoin this defendant on a preliminary injunction basis until a final hearing from doing these various acts and to take whatever money he is receiving and pay them into the registry of a court. Now, in effect what he is doing by his answer and he -- and this, we have to distinguish from the Beacon versus Westover case and so forth. The Beacon versus Westover case was where the defendant filed a counterclaim which clearly raised legal issues. And the Court thereby -- the opinion by Justice Black stated that he was entitled to a jury trial on these legal issues. And that he was entitled to go forward with them before the hearing, before the chancellor for the simple reason that because he had filed, that is that plaintiff had filed a declaratory judgment relief, he couldn't have anticipated and -- and removed any chance for the defendant to have a trial. Therefore, the legal issue should be heard first since there might be collateral, estoppel or estoppel by judgment. We don't have that issue here. We have set forth a fact that this defendant has banned in default in 60 -- to the amount of $60,000. This is the operative fact for -- one of the operative facts might I add.
Hugo L. Black: What do you mean by default?
Owen J. Ooms: The contract says that he must pay the money that's sent forth under the contract or else we can immediately cancel the agreement. And -- in paragraph 9, it says this is of the essence of the contract --
Hugo L. Black: Do you mean --
Owen J. Ooms: -- 9 and 12.
Hugo L. Black: -- do you mean by that that he breached the contract?
Owen J. Ooms: That is correct.
Hugo L. Black: Is that a preliminary which you have to determine before you admit to a case, decided in your favor?
Owen J. Ooms: That's right and we had --
Hugo L. Black: Is a breach of contract traditionally or legal claims?
Owen J. Ooms: If a breach of contract was a claim for money damages as Judge Wood stated in his lower opinion, if it's for money damages then it's clearly cognizable by law and he's entitled to a right for a jury trial. But that is what we're here for --
Felix Frankfurter: But a breach of contract by which the defendant seeks to escape money damages is not a legal question you can say.
Owen J. Ooms: Please rephrase that again Your Honor.
Felix Frankfurter: In this case, if I don't know more than what you've stated to me because that's what I read with Judge Wood's opinion. In this case, you say a contract is no longer in existence and therefore it is subject to other liabilities.
Owen J. Ooms: That is correct.
Felix Frankfurter: -- injunction, not to misuse the name for which he's entitled to, money that he's improperly collected. He denied this. He said, "They are not subject to those moneys that are coming."
Owen J. Ooms: That's correct.
Felix Frankfurter: Because if contract is alive and I'm merely a subject to the terms of that contract in whatever parts, monetary duties arrived out of that contract, I suppose he subjects himself.
Owen J. Ooms: That would be a correct position on his part and he perhaps could have done this by availing himself under the declaratory judgment statute after we had told him that he had breached the contract. But we are proceeding --
Felix Frankfurter: (Voice Overlap) can he -- can he resist your -- your prayers for relief based on the assumption that he -- that your assumption that he breached this contract which he denies and he says, “I'm not subject to that. This contract is still alive, you can sue me for whatever -- for whatever rights you have under this contract.”
Owen J. Ooms: Let me --
Felix Frankfurter: Suppose you sued for rights -- your rights under this contract where would that be, on the law side or equity side?
Owen J. Ooms: We'll be on the equity side in this case Your Honor because he's trying to reform a written instrument and as Judge Wood has cited the cases and if we had cited --
Felix Frankfurter: Well you --
Owen J. Ooms: -- on the last page of our brief.
Felix Frankfurter: You've now said something, you give a different answer to what my whole question is based on, namely that he insists that the original contract is alive, not that he insists that it should be reformed.
Owen J. Ooms: Well, Your Honor --
Felix Frankfurter: All my questions derived from what I expect from counsel, you -- who know this record and I don't. Does he or does he not say the original contract (Inaudible) its original integrity?
Owen J. Ooms: The answer then is no Your Honor.
Felix Frankfurter: Alright.
Owen J. Ooms: He says it has been modified. Now, it does not remain in its entirety. In other words, we are not proceeding under a contract as it was originally drafted.
Felix Frankfurter: Does he inform in -- in effect grant a written modification of this contract to which there has been an oral -- about which has been an oral change? Is that what he want?
Owen J. Ooms: I couldn't answer that question. No one has asked him and I don't know.
Felix Frankfurter: Well he really get it -- to the seek reformation of the contract?
Owen J. Ooms: That is correct.
Felix Frankfurter: Do you seek reformation?
Owen J. Ooms: I used the word reformation in the District Court.
Felix Frankfurter: Who seeks reformation, you or he?
Owen J. Ooms: He does where --
Felix Frankfurter: Then he is seeking -- if he seeks reformation then he certainly is asking for equitable relief.
Owen J. Ooms: I would say that the answer certainly, he speaks exactly what he is not saying here, namely when he was in modification, it's framed in the equitable side, in our prayer for the complaint, we asked for three things, an injunction enjoining him from the use of this trademark, from holding himself as the license operator and from collecting money as a Dairy Queen operator. Number two, and accounting for all damages. Now --
Hugo L. Black: Can you have any of that relief unless he has breached his contract?
Owen J. Ooms: Unless he has breached this contract in total, no, Your Honor. That is absolutely correct.
John M. Harlan II: Or put it the other way around, what he stands on is a contract right which he has do what you claim he has no license.
Owen J. Ooms: That is correct and we say --
John M. Harlan II: So that ultimately your issue between you is whether there's a breach of contract.
Owen J. Ooms: That is correct Your Honor and we --
John M. Harlan II: Why isn't that a legal cause of action?
Owen J. Ooms: Because the fact that this breach of contract as he is saying, we have a good contract. Here's the position he is in, we have a good contract but it's been modified as such. If it's been modified as the District Court said then there's a no novation. A novation of a contract is one cognizable in equity. If it is as I say, an attempt at reformation of the contract, that is still under the law that we have cited.
John M. Harlan II: (Voice Overlap) in reformation of the contract is there -- you just said that the contract is -- just made the right to do this.
Owen J. Ooms: No, the contract does not give him the right to do this at all.
John M. Harlan II: That's what he said at times.
Owen J. Ooms: No, he does not say that. He says that “I am still under this contract but we have modified the oral payment -- the payments of this by some oral agreement.” We modify it if that is -- the party has modified it. We deny this and we asked him for strict accounting for the moneys, not only the $60,000. Now, it's unfortunate. But let me phrase the hypothetical if it please, Justice Harlan. If we had never mentioned the $60,000 as the background operative fact for the breach of the contract as well as other sums of money, and merely said that he breached the contract, the question would then arise, have we in anyway injected anything, any money amounts as what he claims we have here, we have a debt -- an action in debt. We don't claim the action in debt. We claim this $60,000 as only one element of the accounting which we ask for. Now, could it be said then if we never mentioned the $60,000 as there was here, a legal action. When he -- when he says, “No, I didn't breach, we didn't breach the contract because what we have done --”
Earl Warren: Finish your sentence.
Owen J. Ooms: Alright, because what we have done has orally modified this agreement. In other words, we either inserted, made a novation in it or reformation of it.
Earl Warren: We'll recess now.